10/09/2017
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE

                STATE OF TENNESSEE v. JOHN BRICHETTO

                Appeal from the Criminal Court for Morgan County
                 No.2011-CR-41A Paul G.Summers,Senior Judge


                            No. E2017-01033-CCA-R3-CD



The pro se appellant appeals as of right from the Morgan County Criminal Court's order
denying post-judgment motions filed pursuant to Tennessee Rule of Criminal Procedure
"36 et seq." The trial court summarily denied the pleadings based upon the pro se
appellant's earlier execution of a waiver of all direct, post-conviction, and collateral
challenges to the conviction, in exchange for his codefendant-wife's receiving a more
lenient sentence. Because this court has twice ruled that the waiver was knowingly and
voluntarily entered, we sua sponte affirm the judgment of the trial court pursuant to Rule
20 ofthe Tennessee Rules ofthe Court of Criminal Appeals.

  Tenn. R. App.P.3 Appeal as of Right; Judgment of the Criminal Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

D.KELLY THOMAS, JR. J., delivered the opinion of the court, in which JAMES CURWOOD
WITT', JR., and NORMA MCGEE OGLE, JJ.,joined.

John Brichetto, Pikeville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas White Spangler,
Assistant Attorney General; L. Russell Johnson, District Attorney General; and Robert C.
Edwards, Assistant District Attorney General, for the appellee, State ofTennessee.

                              MEMORANDUM OPINION

       In this matter, the defendant, John Brichetto, appeals as of right from the trial
court's summary denial of his "Motion for Amendment of Judgement [sic] Order
Pursuant to TN. [sic] R. Crim. P 36 et seq." challenging his conviction of theft of
property valued at $60,000 or more. In State v. John H. Brichetto, Jr., No. E2016-01001-
CCA-R3-CD, 2017 WL 3896213 (Tenn. Crim. App., at Knoxville, Sept. 6, 2017)
(Brichetto I), the pro se appellant unsuccessfully appealed from the trial court's summary
denial of his motion for reduction of sentence challenging the sentence imposed in the
same case. Tenn. R. Crim. P. 35. In John H. Brichetto, Jr. v. State, No. E2016-01855-
CCA-R3-PC, 2017 WL 3037539 (Tenn. Crim. App., at Knoxville, July 18, 2017), perm.
app. filed (Tenn. Aug. 8, 2017) (Brichetto II), the pro se appellant unsuccessfully
appealed from the trial court's summary denial of his petition for post-conviction relief
challenging the conviction in the same case.

       In each of these cases, the trial court's summary denials were based upon the pro
                                                                                          for
se appellant's execution of a written waiver of his right to appeal, his right to file
post-conviction relief, and his right to collaterally attack his conviction, which was made
in exchange for his codefendant-wife's receiving a reduced sentence following their
convictions at a joined trial. In the two previous appeals, this court has affirmed the trial
court's summary denials of relief based, at least in part, upon the finding that the pro se
appellant knowingly and voluntarily waived his rights to further challenge his conviction
or sentence. See Brichetto I, slip op. at 14; Brichetto II, slip op. at 9-10. The validity of
the waiver is once again challenged in this appeal. We conclude that the pro se
                                                                                          the
appellant's attempt to relitigate this matter once more is barred by the doctrine of
"law of the case." Memphis Publ'g Co. v. Tenn. Petroleum, 975 S.W.2d 303, 306(Tenn.
 1998). Likewise, we further conclude that "an opinion in this case would have no
 precedential value" and, sua sponte, affirm the judgment of the trial court pursuant to
 Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.



                                                  D.    LLY       MAS,JR., JUDG




                                              2